Citation Nr: 0022425	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-08 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
chronic right sacroiliac strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.

The current appeal arose from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  The RO denied entitlement to an 
evaluation in excess of 40 percent for chronic right 
sacroiliac strain.

The veteran provided oral testimony before a Hearing Officer 
at the RO in June 1999, a transcript of which has been 
associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the veteran's claim of 
entitlement to an evaluation in excess of 40 percent for his 
chronic right sacroiliac strain is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  



The veteran's contentions concerning the severity of his 
chronic right sacroiliac strain (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board, however, is not satisfied that all relevant facts 
have been properly developed to their full extent, and that 
VA has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

A review of the record discloses that the veteran was 
examined by VA in August 1998, pursuant to his claim of 
entitlement to an increased evaluation for his service-
connected chronic right sacroiliac strain.  However, the 
examination report clearly shows the examiner recorded that 
no medical records had been made available to her for review.  
The fact that the August 1998 VA examination was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (1999) ("It is...essential both in the 
examination and in the valuation of the disability, that each 
disability be viewed in relation to its history.")  See also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The veteran has argued that he had degenerative disc and/or 
joint disease as secondary to his service-connected chronic 
right sacroiliac strain.  He has submitted a medical 
statement from his longstanding private chiropractor who 
expressed the opinion that the veteran's degenerative 
joint/disc disease is a secondary process, or in other words 
secondary to his chronic right sacroiliac strain.  The Board 
notes that degenerative joint and disc disease of the 
lumbosacral spine has been reported on earlier dated VA 
special orthopedic examinations of record.  

The veteran's claim of entitlement to service connection for 
degenerative joint/disc disease of the lumbosacral spine as 
secondary to his service-connected chronic right sacroiliac 
strain is inextricably intertwined with his claim of 
entitlement to an increased evaluation for his service-
connected low back disability.  

The RO has rated the veteran's chronic right sacroiliac 
strain under diagnostic code 5295, for lumbosacral strain.  
His low back disability could also be rated under diagnostic 
codes 5292, for limitation of motion of the lumbar spine, and 
5293, for intervertebral disc syndrome.  These applicable 
diagnostic codes address limitation of motion.  The Court has 
held that diagnostic codes predicated on limitation of motion 
do not prohibit consideration of a higher rating based on 
functional loss due to pain or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  Johnson v. Brown, 9 
Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The Court has also held that consideration of 
functional loss due to pain is not required when the current 
rating is the maximum disability rating available for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  While 40 percent is the maximum evaluation 
assignable under diagnostic codes 5292 and 5295, it is not 
the maximum schedular evaluation under diagnostic code 5293, 
for which a 60 percent evaluation may be assigned.

In view of the foregoing discussion, the Board is of the 
opinion that contemporaneous comprehensive VA special 
orthopedic and neurological examinations of the veteran with 
access to his claims file, and competent medical opinions 
referable to what diagnoses and any inter-relationship 
account for the veteran's low back disability would 
materially assist in the development of his appeal.

Therefore, in accordance with VA's duty to assist the veteran 
in the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a);  38 C.F.R. § 3.103(a) (1999), the 
Board is deferring adjudication of the issue prepared and 
certified for appellate review pending a remand of the case 
to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO should contact the veteran and request 
that he identify the names, addresses, 
and approximate dates of treatment for 
medical care providers who may have 
additional records referable to treatment 
of his low back symptomatology.  After 
obtaining any necessary authorization, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for VA special 
orthopedic and neurological examinations 
of the veteran by an orthopedic surgeon 
and a neurologist or other appropriate 
specialists for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected chronic right sacroiliac strain 
and any relationship which may exist 
between this disability and degenerative 
disc/joint disease and/or other spinal 
disorders found on examination.

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
separate copies of this remand must be 
made available to and reviewed by each 
examiner prior and pursuant to conduction 
and completion of the examinations.  Each 
examiner must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examination.

The examiners should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
specifically by chronic right sacroiliac 
strain.  If there are other spinal 
disorders found, in addition to chronic 
right sacroiliac strain, the examiners 
should specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a spinal disorder(s) other than 
chronic right sacroiliac strain is or are 
found on examination, the examiners 
should offer an opinion as to whether any 
such disorder(s) is or are causally or 
etiologically related to the service-
connected chronic right sacroiliac 
strain, and if not so related, whether 
the veteran's service-connected chronic 
right sacroiliac strain has any effect on 
the severity of any other spinal 
disorder.  

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's chronic 
right sacroiliac strain in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  It is requested that each examiner 
provide explicit responses to the 
following questions:

(a) Does the service-connected 
connected chronic right sacroiliac 
strain involve the joint structure, 
muscles and nerves?

(b) Does the service-connected low 
back disability cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiners comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation?  If 
the severity of these manifestations 
cannot be quantified, the examiners 
must so indicate.

(c) With respect to subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected chronic right sacroiliac 
strain, the presence or absence of 
disuse due to the service-connected 
disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain attributable to the service-
connected disability.

(d) The examiners are also requested 
to comment upon whether or not there 
are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected disability, and if 
such overlap exists, the degree to 
which the nonservice-connected 
problem creates functional impairment 
that may be dissociated from the 
impairment caused by the service-
connected chronic right sacroiliac 
strain.  If the functional impairment 
created by the nonservice-connected 
problem cannot be dissociated, the 
examiners should so indicate.


The examiners must be requested to 
express an opinion as to whether 
degenerative disc/joint disease, or any 
other spinal disability found on 
examination is or are causally related to 
the service-connected chronic right 
sacroiliac strain.  If no such direct 
causal relationship is determined to be 
present, the examiners must be requested 
to express an opinion as to whether the 
service-connected chronic right 
sacroiliac strain aggravates degenerative 
disc/joint disease, or any other spinal 
disability found on examination.  If such 
aggravation is determined to be present, 
the examiners must address the following 
medical considerations:

(1) The baseline manifestations which are 
due to the degenerative disc/joint 
disease and/or any other spinal disease 
found on examination;

(2) The increased manifestations which, 
in the examiners' opinions, are 
proximately due to the service-connected 
chronic right sacroiliac strain based on 
medical considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of degenerative disc/joint disease and/or 
any other spinal disability is or are 
proximately due to the service-connected 
chronic right sacroiliac strain.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for degenerative disc/joint 
disease and/or any other spinal 
disability inferred as a claim, as 
secondary to the service-connected 
chronic right sacroiliac strain.  The RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for chronic right sacroiliac strain and 
include documentation of its 
consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 8 -


